Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 25, 2019

                                       No. 04-19-00563-CV

                                       Miriam LEDEZMA,
                                            Appellant

                                                 v.

                             LAREDO HOUSING AUTHORITY,
                                      Appellee

                      From the County Court at Law, Webb County, Texas
                             Trial Court No. 2018CVD000029L1
                          Honorable Hugo Martinez, Judge Presiding


                                          ORDER
        The court reporter’s request for additional time to file the reporter’s record is granted. We
order the court reporter, Ginny Henderson, to file the reporter’s record by November 15, 2019.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.



                                                      ___________________________________
                                                      Luz Estrada,
                                                      Chief Deputy Clerk